


SECOND MODIFICATION AGREEMENT

This Second Modification Agreement (this “Amendment”) is dated effective as of
October ___, 2014, by and among HII TECHNOLOGIES, INC., a Delaware corporation
(“HII”), APACHE ENERGY SERVICES, LLC, a Nevada limited liability company
(“Apache Energy Services”), AQUA HANDLING OF TEXAS, LLC, a Texas limited
liability company (“Aqua Handling”), HAMILTON INVESTMENT GROUP, an Oklahoma
corporation (“HIG”), KMHVC, INC., a Texas corporation (“KMHVC”; and with HII,
Apache Energy Services, Aqua Handling and HIG, the “Borrower”), HEARTLAND BANK,
an Arkansas state bank, as administrative agent (in such capacity, “Agent”) on
behalf of the Lenders (as defined in the Credit Agreement).  

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement (Term Loan) dated August 12,
2014 (as the same may have been or may hereafter be modified, renewed or
amended, the “Credit Agreement”), Lender has made a term loan to Borrower in the
amount of $12,000,000 (the “Term Loan”);

WHEREAS, defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

WHEREAS, the Term Loan is secured, in part, by those certain Security Agreements
executed by each Borrower in favor of Agent, for the benefit of the Lenders (the
“Security Agreement”);

WHEREAS, Borrower has requested that Lenders (a) consent to the sale of certain
Collateral (the “Permitted Sale”) more particularly described in, and pursuant
to the terms of, that certain [Asset Purchase Agreement] in the form attached
hereto as Exhibit A (the “Purchase Agreement”), and (b) amend and restate
Schedule 8.19 of the Credit Agreement regarding approved Capital Expenditures;
and

WHEREAS, the Lenders have agreed to the foregoing, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:

ARTICLE I

CONSENT AND AMENDMENT




Section 1.01.

Permitted Sale.  Subject to the terms hereof, Agent, with the consent of the
Majority Lenders, hereby consents to the Permitted Sale and agrees that, upon
the consummation of the Permitted Sale, to release, at Borrower’s sole cost and
expense, Agent’s security interest in and to the assets set forth in the
Purchase Agreement; provided, that at the time of the Permitted Sale, no Event
of Default has occurred and is continuing or would exist after giving effect to
the Permitted Sale.

Section 1.02.

Amendment to Schedule 8.19.  Schedule 8.19 to the Credit Agreement is hereby
deleted and replaced in its entirety with the form of Schedule 8.19 attached
hereto as Exhibit B.  For the sake of clarity, Borrower acknowledges and agrees
that, notwithstanding the amendment and restatement of Schedule 8.19, pursuant
to the terms Section 8.19(c) of the Credit Agreement, Borrower is prohibited
from making any Capital Expenditure payment if a Default or Event of Default is
occurring or would





SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 1



--------------------------------------------------------------------------------




result from such payment, including, but not limited to, under the Fixed Charge
Coverage Ratio set forth in Section 8.19(a) of the Credit Agreement.

ARTICLE II

GENERAL PROVISIONS




Section 2.01.

Closing Conditions.  As conditions precedent to the effectiveness of this
Amendment, all of the following shall have been satisfied:

(a)

Borrower shall have executed and delivered to Agent this Amendment; and

(b)

Agent shall have received all resolutions, certificates or other documents as
Agent may request relating to the formation, existence and good standing of
Borrower, corporate authority for the execution and validity of this Amendment,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to Agent.

Section 2.02.

Payment of Expenses.  Borrower agrees to provide to Agent, upon demand, the
reasonable attorneys’ fees and expenses of Agent’s counsel and other reasonable
expenses incurred by Agent in connection with this Amendment in the amount of
$1,000.  

Section 2.03.

Ratification.  Borrower hereby ratifies its Obligations and each of the
Transaction Documents to which it is a party, and agrees and acknowledges that
the Credit Agreement and each of the other Transaction Documents to which it is
a party shall continue in full force and effect after giving effect to this
Amendment.  Nothing in this Amendment extinguishes, novates or releases any
right, claim, Lien, security interest or entitlement of Lenders created by or
contained in any of such documents nor is Borrower released from any covenant,
warranty or obligation created by or contained therein except as specifically
provided for herein.  

Section 2.04.

No Defenses.  Borrower hereby declares, as of the date hereof, it has no
set-offs, counterclaims, defenses or other causes of action against Agent or
Lenders arising out of the Facility, this Amendment or by any documents
mentioned herein or otherwise; and, to the extent any such setoffs,
counterclaims, defenses or other causes of action may exist, whether known or
unknown, such items are hereby waived by Borrower.

Section 2.05.

Nonwaiver of Events of Default.  Neither this Amendment nor any other document
executed in connection herewith constitutes or shall be deemed (a) a waiver of,
or consent by Lenders to, any default or event of default which may exist or
hereafter occur under any of the Transaction Documents, (b) a waiver by Lenders
of any of Borrower’s obligations under the Transaction Documents except as
specifically provided for herein, or (c) a waiver by Lenders of any rights,
offsets, claims, or other causes of action that Lenders may have against
Borrower.

Section 2.06.

Further Assurances.  The parties hereto shall execute such other documents as
may be reasonably necessary or as may be reasonably required, in the opinion of
counsel to Agent, to effect the transactions contemplated hereby and to protect
the liens and security interests of Lenders under the Transaction Documents, the
insurance thereof and the liens and/or security interests of all other
collateral instruments, all as modified by this Amendment.  Borrower also agrees
to provide to Agent such other documents and instruments as Agent reasonably may
request in connection with the modification of the Facility effected hereby.





SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 2



--------------------------------------------------------------------------------






Section 2.07.

Binding Agreement.  This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, representatives,
successors and assigns.

Section 2.08.

Severability.  Borrower, Agent and Lenders intend and believe that each
provision in this Amendment comports with all applicable local, state or federal
laws and judicial decisions.  However, if any provision or provisions, or if any
portion of any provision or provisions, in this Amendment is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision or public policy, and if such
court should declare such portion, provision or provisions of this Amendment to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of Borrower, Agent and Lenders that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Amendment shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained herein and that the rights, obligations and
interests of Borrower, Agent and Lenders under the remainder of this Amendment
shall continue in full force and effect.

Section 2.09.

Counterparts.  For the convenience of the parties, this Amendment may be
executed in multiple counterparts, each of which for all purposes shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mail, facsimile or other
electronic means shall be effective as a delivery of a manually executed
counterpart of this Amendment.

Section 2.10.

Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE UNITED STATES FEDERAL
LAW.

Section 2.11.

ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD,
THIS AMENDMENT AND THE OTHER WRITTEN TRANSACTION DOCUMENTS REPRESENT,
COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.





SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

BORROWER:

HII TECHNOLOGIES, INC.,

a Delaware corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




KMHVC, INC.,

a Texas corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGE]








SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 4



--------------------------------------------------------------------------------




AGENT:

HEARTLAND BANK,

an Arkansas state bank




/s/ Phil Thomas

By:  

Phil Thomas, Executive Vice President







[END OF SIGNATURE PAGE]





SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 5



--------------------------------------------------------------------------------




EXHIBIT A




Form of Asset Purchase Agreement

[See Attached}








SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 6





--------------------------------------------------------------------------------



 





 

[exhibita001.jpg]





SECOND MODIFICATION AGREEMENT (HII Technologies – Credit
Agreement)                                                 Page 7



--------------------------------------------------------------------------------





[exhibita002.jpg]




SECOND MODIFICATION AGREEMENT (HII Technologies – Credit
Agreement)                                                          Page 8

 

--------------------------------------------------------------------------------



EXHIBIT B




Schedule 8.19 – Capital Expenditures





SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 9



--------------------------------------------------------------------------------




SCHEDULE  8.19




Capital Expenditures




In August 2014, HII Technologies, Inc. entered into a side letter agreement with
S&M Assets to purchase the equipment/trucks listed below for an aggregate
purchase price of $1,516,000 by August 12, 2015:




a.   13 ½ miles of 10” and 12” layflat and aluminum hose valued at $1,516,100.




Equipment Lease with Nations Fund I, LLC for equipment with an invoice cost of
$1,099,212.88 resulting of 36-monthtly base lease payments of $30,228.35.

11447289v.3











SECOND MODIFICATION AGREEMENT (HII Technologies – Credit Agreement)

Page 10




--------------------------------------------------------------------------------

